Citation Nr: 0703973	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  06-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to February 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2006, the RO determined that the veteran's VA claims 
file had been lost; the current file is a rebuilt one.

In December 2006, the veteran was afforded a videoconference 
hearing before the undersigned, who is the Acting Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  At that time, the undersigned 
granted the veteran's motion to advance the case on the 
Board's docket (AOD).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and implementing regulations apply in the instant 
case.  The veteran has been provided adequate VCAA notice.  
See letters of October and November 2005 and May 2006, and 
October 2006 statement of the case (SOC).  The United States 
Court of Appeals for Veterans Claims (Court) has also further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
 See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess as applying to any 
matter involving an award of a disability rating and/or an 
effective date for award of benefits.  Such notice was 
initially provided the veteran in March 2006.

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for residuals of right below knee amputation from 
verrucous carcinoma associated with generalized tinea 
circinata, evaluated as 40 percent disabling; and for 
generalized tinea circinata, evaluated as 30 percent 
disabling.  The combined disability evaluation for the 
veteran's disorders is 60 percent.  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  Disabilities resulting from a common 
etiology or from a single accident are considered one 
disability.  Id.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. 
§ 4.16(a) are met.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The record reflects that the veteran was afforded a VA skin 
examination in September 2006.  While several disorders were 
diagnosed, including malignant melanoma status post right 
below knee amputation and tinea circinata, the examiner, who 
did not review the claims file, did not provide any opinion 
as to the impact of the veteran's diagnosed disorders on 
employment.

In an August 2006 letter from Dr. Leslie Stuck, she stated 
the veteran had been treated at the Columbia Medical 
Associates since September 1997; however, treatment records 
from this facility have not been associated with the record.  
These private medical records may contain information 
critical to the matter at hand, and 38 C.F.R. § 3.159(c) 
mandates that VA assist in obtaining such records.

The Court has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Given the failure of the 
above-mentioned VA skin examiner to offer such an opinion, 
the Board will remand the case for further examination.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of any existing medical 
records dating since September 1997, from 
the Columbia Medical Associates, Inc. 
(Dr. Leslie Stuck).  

2.  Thereafter, schedule the veteran for 
a VA medical examination by a physician 
with appropriate expertise to determine 
the impact of his service-connected 
disabilities (residuals of right below 
knee amputation from verrucous carcinoma 
associated with generalized tinea 
cercinata and generalized tinea 
cercinata) on his employability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his two service-connected 
disabilities.  The examiner must opine 
whether the veteran's service-connected 
disabilities render the veteran unable to 
secure or follow a substantially gainful 
occupation.

The examining physician should also 
specifically opine as to whether it is as 
likely as not that the veteran's two 
service-connected disabilities resulted 
from a common etiology.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered scheduled examination 
and to cooperate in the development of 
the claim, and that the consequences for 
failing to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Following any other indicated 
development, readjudicate the appealed 
issue.  If the appeal is denied, the 
veteran and his representative should be 
provided a supplemental SOC (SSOC).

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


